UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - v. -
                                                                      ORDER
 THOMAS MORTON,
                                                                 16 Cr. 281 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Upon application by Defendant Thomas Morton, by and through his counsel,

Donald D. Duboulay and Joshua L. Dratel, and with the consent of the United States, by and

through Geoffrey S. Berman, the United States Attorney for the Southern District of New York,

by Assistant United States Attorney Allison C. Nichols,

              IT IS HEREBY ORDERED that Defendant Thomas Morton be released pending

sentencing on the following conditions:

       (1)    a Personal Recognizance Bond in the amount of $150,000;

       (2)    home confinement enforced by electronic monitoring at the residence of his aunt,
              Nicola Bryant, 117-15 Smith Street, Jamaica, New York 11434 (The defendant
              may leave this residence for necessary medical services. Any other absence from
              this residence requires pre-approval from the Court.);

       (3)    unless otherwise approved by the Court, the location monitoring equipment shall
              be installed no later than fourteen days after release;

       (4)    Morton is permitted to self-install the monitoring equipment under the direction
              and instruction of the Pre-Trial Services Office;

       (5)    within two weeks of his release, Morton must purchase or secure a smart phone
              with video-conferencing capabilities for remote/virtual monitoring by the Pre-
              Trial Services Office;

       (6)    pretrial supervision as directed by the Pre-Trial Services Office;
        (7)    surrender of any travel documents, no application for new travel documents, and
               no travel outside the Southern and Eastern Districts of New York;

        (8)    upon release Morton will self-quarantine for fourteen days;

        (9)    ten days after release Mr. Morton will contact the Pretrial Services Office for
               purposes of arranging a first appointment;

        (10)   no contact of any kind with any co-defendants, victims, witnesses, or gang
               members or associates;

        (11)   no social media activity; and

        (12)   all other standard conditions of release.

               IT IS FURTHER ORDERED that Mr. Morton can be released on his own

signature. This order shall be effective for a period not to exceed sixty (60) days, at which time

the need for continued release will be revisited.

               Morton is being released pending sentencing because of the extraordinary risk he

faces from the coronavirus pandemic as a result of his medical condition. The Court’s decision

to release Morton on bail pending sentencing should not be regarded as predictive of the

sentence he will ultimately receive. No violations of the terms of this release order will be

tolerated.

Dated: New York, New York
       April 8, 2020
